Citation Nr: 0529069	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  02-20 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a claimed back 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hammon, P.J.  Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 RO decision.

The veteran testified at a hearing on April 4, 2003, before 
the undersigned Acting Veterans Law Judge, who has been 
designated to make the final disposition of this proceeding 
for VA.  A transcript of the hearing is in the case file. 

Entitlement to service connection for a claimed back disorder 
was previously denied by the Board in October 1979.  However, 
in a December 2003 decision, the Board reopened the veteran's 
claim on the basis that new and material evidence had been 
received and remanded it for further evidentiary development 
and consideration by the RO.

The requested development was completed, and the RO issued a 
Supplemental Statement of the Case (SSOC) in February 2005.   
Thereafter, the claims folder was returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking service connection for a claimed back 
disorder on the basis that his chronic low back pain was 
caused by a fall he claims to have sustained while in 
military service.  

The veteran contends that another VA examination is warranted 
because he disputes the spinal range of motion findings on 
his most recent VA examination and further contends that the 
medical examiner's review of the claims file was inadequate 
because of failure to discuss certain evidence.  He also 
argues that the examiner confused him with someone else.

The Board finds no basis to support the allegations because 
of the lack of other inaccuracies in the report, and, 
moreover, there is no requirement that a VA medical expert 
make written reference to each and every piece of medical 
evidence in the claims file. 

VA examinations should be accomplished when there is a 
reasonable possibility that obtaining a medical examination 
would aid in substantiating the veteran's claim.  See the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A § 5103A 
(West 2002), codified at 38 C.F.R. § 3.159 (2004) and its 
implementing regulations published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001).  A new VA examination is not 
called for on the bases asserted by the veteran, as there is 
no reasonable possibility at this point that obtaining 
another VA examination would aid the veteran in 
substantiating his claim.  

However, if, after considering any further evidence developed 
in complying with the directives of this remand and the RO 
deems that another VA examination is necessary, the RO should 
feel free to arrange one for the veteran.

The veteran also indicated in a statement in support of his 
claim received by the RO on February 18, 2005, that there 
were additional medical records at VAMC Birmingham, Alabama, 
for the periods between 1973 to 1974 and from 2003 to 2004, 
which records are not yet a part of the file.  

The VA's statutory duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran's treatment records from 
the VAMC in Birmingham, Alabama, for the 
periods between 1973 to 1974 and from 
2003 to 2004 pertaining to a back 
disorder should be obtained and 
associated with the claims folder.  If 
any requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue on appeal.  If 
additional pertinent evidence is obtained 
and the benefit sought remains denied, 
the RO should issue a SSOC and the 
veteran and his representative should be 
afforded time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S.M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


